


Exhibit 10(b)
AMENDMENT NO. 2 TO
UNISOURCE ENERGY CORPORATION
OFFICER CHANGE IN CONTROL AGREEMENT


The Officer Change in Control Agreement entered into by and between UNS Energy
Corporation (f/k/a UniSource Energy Corporation) (the “Company”) and David G.
Hutchens (“Executive”) dated March 4, 2010, and amended May 18, 2011 (the
“Agreement”) is amended herewith as follows:


1.
FortisUS Inc., Color Acquisition Sub Inc., and Fortis, Inc. (collectively,
“Fortis”) and UNS Energy Corporation (f/k/a UniSource Energy Corporation) (the
“Company”) have entered into a definitive Merger Agreement dated December 11,
2013 pursuant to which Color Acquisition Sub Inc. will merge with and into the
Company, with the Company continuing as the surviving corporation (the
“Merger”). As of the closing of the Merger, UNS will become an indirect
wholly-owned subsidiary of Fortis, Inc. and shares of the Company’s common stock
will no longer be listed on the NYSE. In anticipation of the closing of the
Merger, and with the consent of Fortis, the Board of Directors of the Company
(the “Board”) will appoint Executive as the new Chief Executive Officer of the
Company. As Chief Executive Officer, Executive shall be responsible for general
control and management of the business and affairs of the Company, shall perform
the duties specified in the Company’s Revised and Restated Bylaws and shall
perform such other duties as may be assigned to him by the Board. Executive also
shall remain a member of the Board and retain his current positions as President
and Chief Operating Officer of the Company.



2.
Section 2(b), Change in Control Severance Benefits, paragraph (i), is replaced
in its entirety as follows:



A single lump sum cash payment in an amount equal to two times the greater of:
(a) Executive’s annualized base salary as of the date of Executive’s Separation
from Service; or (b) Executive’s annualized base salary in effect immediately
prior to any material diminution in Executive’s base salary following the
execution of this Agreement.


3.
The first sentence of Section 2(b), Change in Control Severance Benefits,
paragraph (ii), is replaced in its entirety with the following:



A single lump sum cash payment in an amount equal to two times the average
payment to which Executive was entitled pursuant to the UniSource Energy
Corporation Performance Enhancement Plan or any successor plan (the “Incentive
Compensation Plan”) for the three calendar years immediately preceding the
calendar year in which Executive’s Separation from Service occurs.


4.
The first sentence of Section 2(b), Change in Control Severance Benefits,
paragraph (v), is replaced in its entirety with the following:



The continuation of any health, life, disability or other insurance benefits
that Executive was receiving as of Executive’s last day of active employment for
a period expiring on the earlier of: (a) 24 months following Executive’s
Separation from Service or, if Executive’s Separation from Service occurs within
six months prior to the occurrence of a Change in Control, for the 24 months
following the date on which the Change in Control occurs; or (b) the day on
which Executive becomes eligible to receive any substantially similar benefits,
on a benefit-by-benefit basis, under any plan or program of any successor
employer.


5.
The last paragraph of Section 2(b), Change in Control Severance Benefits,
paragraph (v), is replaced in its entirety with the following:



Notwithstanding the foregoing, if Executive has elected a health care option
pursuant to which Company has agreed to make contributions to Executive’s Health
Savings Account, then Company will pay to Executive a single lump sum cash
payment in an amount equal to the contributions that Company would have made to
Executive’s Health Savings Account during the 24-month benefit continuation
period described above had Executive not incurred a Separation from Service.


6.
Section 5, Good Reason Defined, paragraph (a), is replaced in its entirety with
the following:



A material adverse diminution in Executive’s authority, duties, or
responsibilities; provided, however, that Executive agrees that a Good Reason
condition shall not exist following the closing of the Merger solely because,
following the closing of the Merger, Executive will no longer be the Chief
Executive Officer, President and/or Chief Operating Officer of a publicly-traded
company.




--------------------------------------------------------------------------------






7.
This Amendment No. 2 will not extinguish, limit, or impair Executive’s right to
receive benefits pursuant to the Agreement for other conditions that might give
rise to the payment of benefits following Executive’s appointment as Chief
Executive Officer, including, but not limited to, the right to receive benefits
due to the termination of Executive’s employment without Cause by the Company or
Executive’s termination for Good Reason due to any Good Reason event other than
the event described in the “provided, however” clause of Section 5(a) of the
Agreement, as modified by paragraph 6 of this Amendment, as long as those
conditions arise while the Change in Control Agreement remains in effect.



If for any reason this Amendment No. 2 is suspended or terminated, all
provisions of the Agreement shall remain in full force and effect. The Agreement
is not amended or modified in any manner whatsoever except as expressly and
specifically provided herein. All rights, duties and obligations of the parties
set forth in the Agreement shall remain in full force and effect unless amended
or modified herein.


Amendment Accepted By:


EXECUTIVE
 
 
UNS ENERGY CORPORATION
 
 
 
 
 
 
/s/ David G. Hutchens
 
/s/ Louise L. Francesconi
 
David G. Hutchens
 
Louise L. Francesconi, Chairperson
 
 
 
 
Compensation Committee
 
 
 
 
 
 
 
Date: February 26, 2014
 
Date: February 26, 2014
 





